DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 02/18/2021 without traverse of species II, claims 1-3 & 5-21 for further examination. Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/25/2019 is being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



6.	Claims 1-3 & 5-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 11 recites “at least one cleaning inlet”, then line 13 recites “the cleaning inlet” and then line 23 recites “said at least one cleaning inlet”,  wherein it is unclear whether the recitation in line 13 is referencing the at least one cleaning inlet recited in line 11 which is referenced as “said at least one cleaning inlet” in line 23, or another cleaning inlet. For examination purposes, examiner is interpreting “the cleaning inlet” in line 13 as “the at least one cleaning inlet”. To correct this problem, amend line 13 to recite “the at least one cleaning inlet”.
As regards to claim 2, line 3 recites “said cleaning inlet”, however claim 1, line 11 recites “at least one cleaning inlet”, wherein it is unclear whether the recitation in line 3 is referencing the at least one cleaning inlet recited in claim 1, line 11 which is referenced as “said at least one cleaning inlet” in claim 1, line 23, or another cleaning inlet. For examination purposes, examiner is interpreting “said cleaning inlet” in line 3 as “said at least one cleaning inlet”. To correct this problem, amend line 3 to recite “each of said at least one cleaning inlet”.
As regards to	 claim 2, line 4 recites the limitation “the area”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the area” as “an area”. To correct this problem, amend line 4 to recite “an area”.

As regards to	 claim 2, line 5 recites the limitation “the areas”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the areas” as “areas”. To correct this problem, amend line 5 to recite “areas”.
As regards to claim 2, lines 5-6 recite “the passage sections of said cleaning inlets”, however claim 1, line 11 recites “at least one cleaning inlet”, thus only requiring one passage section and one cleaning inlet. For examination purposes, examiner is interpreting “the passage sections of said cleaning inlets” as “each of the passage sections of each of said at least one cleaning inlet”. To correct this problem, amend lines 5-6 to recite “each of the passage sections of each of said at least one cleaning inlet”.
As regards to	 claim 3, lines 3-4 recite the limitation “said cleaning inlets”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said cleaning inlets” as “said at least one cleaning inlet”. To correct this problem, amend lines 3-4 to recite “said cleaning inlets”.
As regards to	 claim 6, line 2 recites the limitations “the closing… the open”.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner is interpreting “the closing… the open” as “a closing… an open”. To correct this problem, amend line 2 to recite “a closing… an open”.

As regards to claim 13, line 2 recites “each supply outlet”, however claims 1 & 12, disclose a supply outlet, wherein it is unclear whether each supply outlet disclosed in claim 13 is the same one disclosed in claims 1 & 12 or an additional one. For examination purposes, examiner is interpreting “each supply outlet” as “the supply outlet”. To correct this problem, amend line 2 to recite “the supply outlet”.
As regards to claim 14, line 2 recites “each supply outlet”, however claims 1 & 12, disclose a supply outlet, wherein it is unclear whether each supply outlet disclosed in claim 13 is the same one disclosed in claims 1 & 12 or an additional one. For examination purposes, examiner is interpreting “each supply outlet” as “the supply outlet”. To correct this problem, amend line 2 to recite “the supply outlet”.
As regards to claim 14, line 3 recites “each outlet orifice”, however claim 14 only disclose an outlet orifice. For examination purposes, examiner is interpreting “each outlet orifice” as “the outlet orifice”. To correct this problem, amend line 3 to recite “the outlet orifice”.
Claims 2-3 & 5-21 are rejected at least based on their dependency from claim 1.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 5-12, 15-18 & 20-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (WO 2017/186355 A1) (equivalent US 2019/0111445 A1 used for examination and citation purposes) hereinafter Lutz.
	As regards to claim 1, Lutz discloses a powder conveying device having a working configuration and a cleaning configuration (abs; fig 1-7; clm 1), comprising: 
a powder conveying reservoir 100+26, comprising a supply container 1 receiving powder ([0039]-[0046]; fig 1-2; clm 1); 
at least one sprayer 40+4, comprising: a powder applicator 4, and a supply conduit 40, connecting the powder applicator 4 to a respective supply outlet 51.1 of the supply container 1, such that, in the working configuration, the powder applicator 4 is supplied with powder contained in the supply container 1 by means of the supply conduit 40 ([0039]-[0044]; fig 1-2 & 4-7; clm 1); and 

wherein the powder conveying reservoir 100+26 comprises: 
a discharge connector opening 1.3, arranged through a wall of the supply container 1 and opening into the supply container 1 ([0046]-[0048]; fig 1-2 & 4-7; clm 1); and 
a movable plug valve 26, which is movable between: a closing position of the discharge connector opening 1.3, adopted in the working configuration, and an open position of the discharge connector opening 1.3, adopted in the cleaning configuration such that the circulation of cleaning air in the supply container 1 through the at least one cleaning inlet DL causes a discharge of residual powder contained in the supply container 1 through the discharge connector opening 1.3, to the outside of the supply container 1 to the after-filter 8 ([0046]-[0048]; [0067]; fig 1-2 & 4-7; clm 1).
As regards to claim 2, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the discharge connector opening 1.3 defines a cleaning air passage section and each of the at least one cleaning inlet DL defines a cleaning air passage section and an area of the passage section of the discharge connector opening 1.3 is equal to a sum of each of the areas of the passage sections of each of the at least one cleaning inlets DL ([0046]-[0048]; fig 1-2 & 4-7). 
As regards to claim 5, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the at least one cleaning inlet DL comprises at least one movable 
As regards to claim 6, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein from a closing position to an open position, the movable plug valve 26 is turned counter-clockwise toward the inside of the supply container 1 and in the closing position, the movable plug valve 26 is positioned along a horizontal direction between of the movable cleaning nozzle valve 16 and the bottom inside of the supply container 1 ([0046]-[0048]; fig 1-2 & 4-5). 
As regards to claim 7, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein, in the open position of the movable plug valve 26, each the movable cleaning nozzle valve 16 is at least partially positioned within contact of the supply container 1 ([0046]-[0048]; fig 1-2 & 4-5).  
As regards to claim 8, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the wall of the supply container 1 is a vertical wall of the powder conveying reservoir 100+26 ([0046]-[0048]; fig 1-2 & 4-7). 
As regards to claim 9, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), further comprising a reduced pressure system to which the discharge connector opening 1.3 is fluidly connected, to thus discharge residual powder contained in the supply container 1 toward the reduced pressure system, through the discharge 
As regards to claim 10, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the powder conveying reservoir 100+26 comprises an automatic control unit 80, automatically positioning the movable plug valve 26 in a closing position, when the powdering system is in the working configuration, and in an open position, when the powdering system is in the cleaning configuration (abs; [0009]; [0013]; [0015]-[0016]; [0026]; [0043]; [0046]-[0048]; [0050]-[0052]; [0067]-[0074]; [0081]-[0084]; fig 1-2 & 4-7; clm 1). 
As regards to claim 11, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the powder conveying reservoir 100+26 comprises a fluidization sieve plate 9, delimiting the supply container 1, the fluidization sieve plate 9 emitting through holes, in the working configuration, fluidization air of the powder contained in the supply container 1 and at least one fluidized air outlet (outlets to conduits leading to valves 13 & 26) arranged through the wall of the supply container 1, which is configured to discharge fluidization air in the working configuration, at least one of the cleaning inlets DL equipping the at least one fluidized air outlet (outlets to conduits leading to valves 13 & 26) in order, in the cleaning configuration, to circulate cleaning air toward the supply container 1 through the at least one fluidized air outlet (outlets to conduits leading to valves 13 & 26) ([0040]; [0042]; [0046]-[0048]; fig 1-2 & 4-7; clm 1). 
As regards to claim 12, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the powder conveying reservoir 100+26 comprises an upper top wall, 
As regards to claim 15, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the at least one side wall (right & left) comprises a first right side wall and a second left side wall that are opposite one another, delimiting the supply container 1 between them and for each of the sprayers 40+4, the supply conduit 40 of the sprayer 40+4 connects the powder applicator 4 of the sprayer 40+4 to a respective supply outlet 51.1 of the supply container 1, a first portion of the supply outlets 51.1 being provided through the first right side wall, a second portion of the supply outlets 51.1 being provided across the supply container 1 of the second left side wall ([0046]-[0048]; fig 1-2 & 4-7; clm 1). 
As regards to claim 16, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the powder conveying reservoir 100+26 comprises an emptying outlet valve 14 for emptying powder contained in the supply container 1, the emptying outlet valve 14 passing residual powder out that came through the fluidization sieve plate 9 ([0044]; [0046]-[0048]; fig 1-2 & 4-7). 
As regards to claim 17, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the supply container 1 comprises at least one inlet FP for allowing powder into the supply container 1 and the at least one cleaning inlet DL comprises a line cleaning inlet (opening to container 1) connected to the supply conduit 40 of the at 
As regards to claim 18, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein each the line cleaning inlet (opening to container 1) comprises an after-filter 8 by means of which the cleaning air is recycled and then injected into the supply conduit 40 from the supply container 1, the filter having a pore size smaller than the particle size of the powder (implicit of a filter) ([0044]; [0046]-[0049]; fig 1-2 & 4-7). 
As regards to claim 20, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein, for each the sprayer 40+4, the supply conduit 40 comprises a valve 13, arranged horizontally between the supply outlet 51.1 and the line cleaning inlet DL, the valve 13 moving between: an open configuration, in which the valve 13 allows the circulation of cleaning air coming from the line cleaning inlet DL toward the supply container 1 and toward the powder applicator 4, and a closed configuration, in which the valve 13 prohibits the circulation of cleaning air coming from the line cleaning inlet DL toward the supply container 1 from entering the supply conduit 40, while allowing the circulation of cleaning air coming from the line cleaning inlet DL toward the powder applicator 4 via the supply conduit 40 to resume upon opening the valve 13 ([0040]-[0042]; [0046]-[0049]; fig 1-2 & 4-7). 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3, 13-14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz as applied to claims 2, 12 & 18 above.
As regards to claim 3, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the discharge connector opening 1.3 defines a cleaning air passage section and each of the at least one cleaning inlet DL defines a cleaning air passage section and an area of the passage section of the discharge connector opening 1.3 is equal to a sum of each of the areas of the passage sections of each of the at least one cleaning inlets DL ([0046]-[0048]; fig 1-2 & 4-7), however Lutz does not disclose is at 
Although Lutz does not explicitly disclose the claimed areas, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lutz to have the area/spacing recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the area/spacing (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the areas and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 13, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the supply outlet 51.1 is located at a distance from the fluidization sieve plate 9 ([0046]-[0048]; fig 1-2 & 4-7), however Lutz does not disclose smaller than 50 mm. 
Although Lutz does not explicitly disclose the claimed distance, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lutz to have the distance /spacing recited in the claim and therefore is not expected to alter the operation of the device in a patentably In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 14, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein the supply outlet 51.1 defines an outlet orifice passing through the side wall of the supply container 1, the outlet orifice defining an orifice axis that is inclined relative to the fluidization sieve plate 9, by an angle ([0046]-[0048]; fig 1-2 & 4-7; clm 1), however Lutz does not disclose of between 30° and 60°. 
Although Lutz does not explicitly disclose the claimed angle, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lutz to have the angle recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the angle (relative angles/dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the angle and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 19, Lutz discloses a powder conveying device (abs; fig 1-7; clm 1), wherein each the line cleaning inlet (opening to container 1) comprises an after-filter 8 by means of which the cleaning air is recycled and then injected into the supply conduit 40 from the supply container 1, the filter having a pore size smaller than the particle size of the powder (implicit of a filter) ([0044]; [0046]-[0049]; fig 1-2 & 4-7), however Lutz does not disclose the filter has a pore size smaller than 50 μm. 
Although Lutz does not explicitly disclose the claimed pore size, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lutz to have the pore size recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the pore size (relative angles/dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the pore size and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717